UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1002



VICTORIA MINDI AMBA,

                                                         Petitioner,

          versus


JOHN ASHCROFT,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-219-544)


Submitted:   July 16, 2004                 Decided:   August 4, 2004


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bokwe G. Mofor, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Linda S. Wernery, Douglas E.
Ginsburg, Senior Litigation Counsel, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Victoria Mindi Amba, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) affirming the immigration judge’s denial of

asylum, withholding of removal, and protection under the Convention

Against Torture.

          In her petition for review, Amba contends that she

established her eligibility for asylum relief. The record reveals,

however, that the Board upheld the immigration judge’s denial of

asylum relief on the ground that Amba failed to demonstrate by

clear and convincing evidence that she filed her application within

one year of the date of her arrival in the United States.     See 8

U.S.C. § 1158(a)(2)(B) (2000). We lack jurisdiction to review this

determination pursuant to 8 U.S.C. § 1158(a)(3) (2000).         See

Castellano-Chacon v. INS, 341 F.3d 533, 544 (6th Cir. 2003);

Tarrawally v. Ashcroft, 338 F.3d 180, 185-86 (3d Cir. 2003);

Tsevegmid v. Ashcroft, 336 F.3d 1231, 1235 (10th Cir. 2003);

Fahim v. United States Attorney Gen., 278 F.3d 1216, 1217-18 (11th

Cir. 2002); Hakeem v. INS, 273 F.3d 812, 815 (9th Cir. 2001);

Ismailov v. Reno, 263 F.3d 851, 854-55 (8th Cir. 2001).   Given this

jurisdictional bar, we cannot review the underlying merits of

Amba’s asylum claim.

          While we do not have jurisdiction to consider the Board’s

denial of Amba’s asylum claim, we retain jurisdiction to consider


                              - 2 -
the denial of her request for withholding of removal, which is not

subject to the one-year time limitation.    See 8 C.F.R. § 1208.4(a)

(2004).    “To qualify for withholding of removal, a petitioner must

show that [s]he faces a clear probability of persecution because of

h[er] race, religion, nationality, membership in a particular

social group, or political opinion.”     Rusu v. INS, 296 F.3d 316,

324 n.13 (4th Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430

(1984)).    Based on our review of the record, we find that Amba has

failed to meet this standard.

            Accordingly, we deny Amba’s petition for review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                    PETITION DENIED




                                - 3 -